UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-7246


MAKANDI L. TERRY,

                     Petitioner - Appellant,

              v.

WARDEN EVANS CORRECTIONAL INSTITUTION,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:17-cv-00207-DCN)


Submitted: February 22, 2018                                       Decided: March 6, 2018


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Makandi L. Terry, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Caroline M. Scrantom, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Makandi L. Terry seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Terry has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, deny Terry’s motion for appointment of counsel, and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                             2